Citation Nr: 0208842	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the hips, 
legs, knees and feet, to include as secondary to service-
connected arthritis of the lumbar spine and plantar warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the veteran's claim 
for service connection for arthritis of multiple joints.  

Procedural history

The veteran had active service from June 1962 to June 1989.  
In a March 1990 rating decision, the veteran was granted 
service connection for arthritis of the lumbar spine and 
plantar warts.  

In August 1998, the RO received the veteran's claim for 
service connection for arthritis of the hips, legs, knees and 
feet, claimed as secondary to his service connected arthritis 
of the lumbar spine and plantar warts.  In a February 1999 
rating decision, the RO denied the veteran's claim.  In March 
1999, the veteran disagreed with the February 1999 rating 
decision.  The veteran perfected his appeal with the timely 
submission of his April 1999 substantive appeal (VA Form 9).  


FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has arthritis of the hips, legs, knees and feet.



CONCLUSION OF LAW

Claimed arthritis of the veteran's hips, legs, knees and feet 
is not secondary to service-connected arthritis of the lumbar 
spine and plantar warts. 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
arthritis of the hips, legs, knees and feet, which he claims 
is secondary to his service-connected arthritis of the lumbar 
spine and plantar warts.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters involving development of this 
case.  The Board will then address the pertinent law and 
regulations as they apply to the facts and evidence in this 
case.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for arthritis of the hips, legs, knees and 
feet, as secondary to service-connected arthritis of the 
lumbar spine and plantar warts by finding that the claim was 
not well grounded.  The VCAA eliminated the concept of a 
well-grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the U.S. Court of Veterans Appeals) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the Court 
held that VA could not assist in the development of a claim 
that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the September 2001 supplemental 
statement of the case (SSOC) the RO denied service connection 
for arthritis of the hips, legs, knees and feet, as secondary 
to service-connected arthritis of the lumbar spine and 
plantar warts based on the substantive merits of the claim.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims by the February 1999 rating 
decision, the April 1999 statement of the case (SOC), and by 
the November 1999, June 2000, August 2000, and September 2001 
SSOCs, and also by means of a detailed May 2001 letter to the 
veteran.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records.  The RO also requested and obtained 
VA outpatient treatment records in October 1998, March 1999, 
November 1999, February 2000 and August 2001.  The veteran 
was afforded a VA examination in June 2001, the results of 
which are of record.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  The veteran stated in May 2001 that 
he had no additional information, and that everything had 
been submitted.

The veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded a personal hearing 
before a RO Hearing Officer in June 1999.  The veteran has 
submitted several statements, and his representative 
submitted statements in April 2002 and May 2002.  The veteran 
submitted records with his March 1999 NOD and again in July 
2000.  These records were considered by the RO and are of 
record for Board consideration.

Although the veteran was afforded an examination in June 
2001, his representative specifically contended in a May 2002 
statement that additional development was necessary, 
specifically an independent medical opinion.  The veteran's 
representative asserted that such an opinion was necessary to 
determine whether the veteran had "prodromal findings of 
degenerative joint disease of the lumbar spine prior to his 
in-service injury in 1968".  The reason for this request is 
unclear, especially in light of the fact that service 
connection is already in effect for arthritis of the lumbar 
spine.  

In any event, in fairness to the veteran the Board has 
therefore given some thought as to the utility of obtaining 
the opinion of an independent medical expert.  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) (2000).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board. See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  The Board finds that the issue before it 
does not involve such medical complexity or present such a 
controversy as requires an additional medical opinion.  The 
medical evidence already obtained specifically addresses the 
issue involved, and the Board finds that it is more than 
adequate to reach a reasoned and fair conclusion.  

In addition, the Board finds that a resolution of the 
particular question raised by the veteran's representative 
would not be a significant factor in the Board's decision.  
As is discussed in more detail below, the June 2001 VA 
examiner found that the veteran does not currently have 
arthritis of the hips, legs, knees and feet.  There is no 
medical opinion supported by x-ray evidence that conflicts 
with this finding.  In the absence of evidence of the claimed 
disabilities, further inquiry is unnecessary.  
In other words, since the pivotal issue in this case is the 
existence of a claimed disability the time of onset of a 
separate disability asserted to be its cause, is not a matter 
of concern, and in the Board's view does not warrant 
additional evidentiary development.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Analysis

The veteran has specifically asserted that arthritis of the 
hips, legs, knees and feet was incurred as a proximate result 
of his service connected arthritis of the lumbar spine.  
Specifically, he stated in the June 1999 hearing that his 
service connected disorder has caused him to walk with an 
altered gait, which resulted in the symptoms in his lower 
extremities.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence of a nexus between the service-
connected disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

It is undisputed that the veteran has two service-connected 
disabilities, traumatic arthritis of the lumbar spine, which 
is currently rated as 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5293, and bilateral 
plantar warts, which is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  
Hickson element (2) has therefore been met.

With respect to element (1), a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  Further, symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

After a careful review of the medical and other evidence of 
record, the Board observes that it does not appear that the 
veteran in fact has the claimed disability, arthritis of the 
hips, legs, knees and feet.  The most recent examination in 
June 2001 showed no evidence of arthritis visible on x-rays 
of the ankles, knees and hips.  The examiner noted a possible 
loose body in the veteran's left knee, but added that this 
was not likely due to the arthritis in his lumbar spine.  In 
addition, x-rays of the veteran's hips, included in 
outpatient treatment reports from May 1998, were within 
normal limits.

The only medical evidence which indicates arthritis was 
provided by VA outpatient treatment reports.  A March 1999 
treatment report shows that the veteran was referred to 
rheumatology for evaluation of pain in the knees, ankles and 
feet.  The examiner noted full range of motion in the lower 
extremity joints and diagnosed osteoarthritis, multiple 
joints, with no evidence of inflammatory or rheumatoid 
arthritis.  In an August 1998 podiatry report, the examiner 
found that the veteran's metatarsophalangeal and proximal 
interphalangeal joints demonstrate arthritic changes.  

In the Board's view, although these reports warrant careful 
consideration, they are of limited probative value because 
they do not include reference to x-ray findings, either taken 
contemporaneously or prior to the examinations.  On the other 
hand, the more recent opinion of the February 2001 VA 
examiner, which was based not only on a thorough examination 
of the veteran and his medical and service records, but on x-
ray findings.  In addition, a June 2001 VA examiner found the 
veteran's lower extremity symptoms to have resulted not from 
arthritis of the hips, legs, knees and feet, but from the 
veteran's service-connected lumbar spine disorder and 
resultant radicular syndrome.  The Board places greater 
reliance on the February 2001 and June 2001 medical opinions 
and their conclusion that there is no evidence of arthritis, 
particularly in light of the pertinently negative x-ray 
reports.

In addition to the lack of x-ray evidence of arthritis of the 
veteran's lower extremities, there is medical evidence which 
suggests that the veteran's reported lower extremity symptoms 
are in fact part of his service-connected low back condition.  
Although a December 1990 treatment report suggested an 
impression of degenerative joint disease, the examiner he 
could not rule out the possibility that these symptoms 
resulted from neurologic involvement from the veteran's 
lumbar spine disorder.  An August 1991 neurologic examination 
found the veteran's complaints of loss of sensation in the 
lower extremities to be consistent with a lumbar disability.  
More recent medical findings strongly support a neurologic 
basis for the veteran's lower extremity symptoms.  In 
particular, the June 2001 VA examination report specifically 
draws that conclusion. 

The veteran has complained of pain and numbness in his lower 
extremities, which he has attributed to arthritis, but which 
in a statement attached to his April 1999 VA Form 9, he 
stated that he so attributed it because he didn't know what 
else to call it.
It therefore does not appear that the veteran is himself 
attempting to establish a diagnosis of arthritis in his lower 
extremities.  In any event, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training he is no competent to relate 
those symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

As reported above, service connection has been established 
for the veteran's lumbar spine disorder, and that disability 
has been rated under Diagnostic Code 5293, a diagnostic code 
which includes neurologic symptoms.  Therefore, it would 
appear that the veteran is currently being compensated for 
his lower extremity symptoms, since these have been medically 
attributed to the service-connected back disability.  

The Board believes that it is important to an understanding 
of this case to draw a distinction between disabilities 
caused by a service-connected disability and symptoms caused 
by a service-connected disability.  If a service-connected 
disability causes another disability, the resulting 
disability may be service connected on a secondary basis 
under 38 C.F.R. § 3.310 (2001).  However, if the service 
connected disability causes symptoms, those symptoms are not 
separately rated but instead are rated as part of the 
service-connected disability.  See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  The medical evidence clearly 
indicates that this case involves the latter situation, not 
the former, with respect to the veteran's service-connected 
back disability, i.e. the veteran's lower extremity 
complaints are part of his low back disability and are not 
separate disabilities.     

Although the veteran's primary emphasis has been on his back 
disability as the cause of his lower extremity problems, the 
Board has also reviewed the medical and other evidence with 
respect to his service-connected bilateral foot disability.  
To the extent that the veteran ascribes his foot problems to 
arthritis of the feet, a June 2001 VA examination of the feet 
did not identify any arthritis of the feet.  

The Board observes in passing that in the absence of a 
current disability, a nexus opinion is meaningless.  
Nonetheless, the June 2001 examination report contained a 
medical opinion which specifically discounted the service 
connected bilateral plantar warts as a source of the 
veteran's lower extremity numbness and pain.   

The Board  therefore finds that, for the reasons stated, in 
the absence of a clear diagnosis of arthritis of the hips, 
legs, knees and feet, that is supported by x-ray evidence, 
service connection for such disorder may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Hickson element 
(1) has not been met.
 
In conclusion, the Board finds that a preponderance of the 
evidence is against a showing that the veteran has arthritis 
of the hips, legs, knees and feet.  The veteran's claim of 
entitlement to service connection for arthritis of the hips, 
legs, knees and feet accordingly is denied.


Additional comment

The Board will not here address the adequacy of the current 
level of disability compensation for the veteran's service-
connected low back disability, since that matter is not on 
appeal.  Based on the Board's discussion above, it is 
appropriate to note that, should he be dissatisfied with the 
current level of compensation in regard to these symptoms, 
the veteran's proper course would be to seek an increased 
rating for his lumbar spine disorder.


ORDER

Service connection for arthritis of the hips, legs, knees and 
feet, to include as secondary to service-connected arthritis 
of the lumbar spine and plantar warts is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

